                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:20-cr-00094-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )              ORDER
                                )
DAVID STUART LUTZ,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal.

[Doc. 38].

      The Defendant moves for leave to file under seal the Memorandum in

support of the Joint Motion for Reconsideration of Order Denying Motion to

Continue. [Doc. 37]. For grounds, counsel states that the Memorandum

contains     information   regarding    counsel’s    families    and    their

respective medical conditions, and that permanent sealing of this

document is necessary to protect this sensitive information. [Id.].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting


     Case 1:20-cr-00094-MR-WCM Document 40 Filed 09/01/21 Page 1 of 3
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s amended motion. The Defendant filed his motion

and the proposed sealed Memorandum on August 31, 2021, and they have

been accessible to the public through the Court’s electronic case filing

system since that time. Further, the Defendant has demonstrated that the

redacted portions of the memorandum contain sensitive information and that

the public’s right of access to such information is substantially outweighed

by the parties’ competing interests in protecting the details of such

information. See United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018).

Finally, having considered less drastic alternatives to sealing the document,

the Court concludes that sealing of the Memorandum is necessary to protect

the parties’ interest in preventing the disclosure of this sensitive information.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 38] is GRANTED, and the Memorandum in support of the Joint Motion

for Reconsideration [Doc. 37] shall be filed under seal and shall remain under

seal until further Order of this Court.




                                          2



     Case 1:20-cr-00094-MR-WCM Document 40 Filed 09/01/21 Page 2 of 3
IT IS SO ORDERED.

                   Signed: September 1, 2021




                                    3



Case 1:20-cr-00094-MR-WCM Document 40 Filed 09/01/21 Page 3 of 3
